Opinion issued April 14, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00317-CR
                           ———————————
                   ANDREAS MARCOPOULOS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Case No. 1440970


                           DISSENTING OPINION

      I respectfully dissent. I agree with appellant, Andreas Marcopoulos, that the

warrantless search of his vehicle, which revealed the evidence upon which he was
indicted and convicted of possession of less than one gram of cocaine,1 clearly

violated the Fourth Amendment. I would hold that the trial court abused its

discretion in not suppressing the evidence against him.

                                     Background

      Appellant was arrested, removed from his vehicle, and handcuffed, and his

person and every compartment of his vehicle was searched because he failed to

signal a lane change and a left turn.

      Houston Police Department (“HPD”) Officer J. Oliver, who was performing

surveillance on a bar in Houston, Texas known for narcotics sales, saw appellant

pull up to the bar in a truck, enter, and leave within three to five minutes. Officer

Oliver had seen appellant at this bar on a previous occasion. After appellant left the

bar, Officer Oliver followed him, saw appellant change lanes without signaling, and

asked for a uniformed officer to perform a traffic stop. The uniformed officer,

Officer T. Villa, pulled up and stopped behind appellant in a left-turn lane at a red

light while Officer Oliver waited at the light to the right of appellant’s truck. Both

officers testified at the suppression hearing that they observed appellant make

“furtive gestures” around the center console and passenger seat of the truck. When



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.102(3)(D) (Vernon 2010) (listing
      cocaine as controlled substance within penalty group one); id. § 481.115(b) (Vernon
      2010) (providing that possession of less than one gram of substance in penalty group
      one is state-jail felony).

                                           2
appellant did not signal his left turn until the light changed and he had begun to turn,

Officer Villa activated his emergency lights. Appellant immediately pulled into a

gas station and parked. Officer Villa removed Appellant from the truck, placed him

under arrest, handcuffed him, searched him, and placed him in the police vehicle.

While Officer Villa was placing appellant under arrest, his partner, Officer Rogers,

began what Villa testified was an “inventory search” of the truck incident to

appellant’s arrest. Officers Villa and Rogers found a small baggie of cocaine

between the center console and the passenger seat, a second in the console, and

another in appellant’s wallet.

      Appellant argues the trial court abused its discretion by denying his motion to

suppress evidence obtained by the warrantless search. I agree.

                                         Discussion

A.    Standing

      The State argues that appellant lacks standing to contest the warrantless search

of his vehicle because he had no privacy interest in the contents of the vehicle. I

agree with the majority that appellant had a reasonable expectation of privacy in his

vehicle and had standing to contest the search of his vehicle for the reasons and under

the authorities stated in the majority opinion. See Matthews v. State, 431 S.W.3d
596, 606 (Tex. Crim. App. 2014); Oliver v. State, 716 S.W.2d 742, 743 (Tex. App.—




                                           3
Fort Worth 1986, pet. ref’d). Therefore, I join Justice Higley’s opinion with respect

to this issue.

B.     Violation of Fourth Amendment Protection Against Warrantless
       Searches

       On appeal, appellant contends that the warrantless search of his person and

vehicle violated his Fourth Amendment right to protection against unreasonable

searches and seizures. Specifically, appellant contends that the officers did not

conduct a constitutionally permissible inventory search of his vehicle and that the

warrantless search of his person and vehicle incident to his arrest was unreasonable.

The majority concludes that there was probable cause to arrest appellant for

possession of contraband and to search his vehicle pursuant to the “automobile

exception” to the warrant requirement.

       Under the Fourth Amendment, “searches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable under

the Fourth Amendment—subject only to a few specifically established and well-

delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 1716

(2009); McGee v. State, 105 S.W.3d 609, 615 (Tex. Crim. App. 2003). It is the

State’s burden to show that the warrantless search falls within a recognized

exception to the warrant requirement. McGee, 105 S.W.3d at 615. One such

exception is a search incident to a lawful arrest. Gant, 556 U.S. at 338, 129 S. Ct. at

1716; McGee, 105 S.W.3d at 615. Another exception is an inventory search. See


                                          4
Colorado v. Bertine, 479 U.S. 367, 371, 107 S. Ct. 738, 741 (1987); Moberg v. State,

810 S.W.2d 190, 194 (Tex. Crim. App. 1991). And a third exception is the

automobile exception, under which “law enforcement officials may conduct a

warrantless search of a vehicle if it is readily mobile and there is probable cause to

believe that it contains contraband.” Keehn v. State, 279 S.W.3d 330, 335 (Tex.

Crim. App. 2009).

      1.     Search Incident to Arrest Exception

      The exception for a warrantless search incident to arrest “derives from

interests in officer safety and evidence preservation that are typically implicated in

arrest situations.” Gant, 556 U.S. at 338, 129 S. Ct. at 1716; see State v. Elias, 339
S.W.3d 667, 677 (Tex. Crim. App. 2011). This exception to the warrant requirement

is a limited exception that permits officers to remove any weapons the arrestee might

seek to use and to prevent the concealment or destruction of evidence. New York v.

Belton, 453 U.S. 454, 457, 101 S. Ct. 2860, 2862 (1981), abrogated by Davis v.

United States, 564 U.S. 229, 131 S. Ct. 2419 (2011); Chimel v. California, 395 U.S.
752, 756, 89 S. Ct. 2034, 2036 (1969); McGee, 105 S.W.3d at 615. Thus, “[a] search

incident to arrest permits officers to search a defendant, or areas within the

defendant’s immediate control, to prevent the concealment or destruction of

evidence.” McGee, 105 S.W.3d at 615. The exception “places a temporal and a

spatial limitation on searches incident to arrest, excusing compliance with the



                                          5
warrant requirement only when the search ‘is substantially contemporaneous with

the arrest and is confined to the immediate vicinity of the arrest.’” Belton, 453 U.S.

at 465, 101 S. Ct. at 2866–67 (Brennan, J., dissenting) (quoting Shipley v. California,

395 U.S. 818, 819, 89 S. Ct. 2053, 2054 (1969) (per curiam)). The phrase “the area

‘within his immediate control’” means “the area from within which he might gain

possession of a weapon or destructible evidence.” Gant, 556 U.S. at 339, 129 S. Ct.

at 1716. That limitation defines a boundary of the exception which “ensures that the

scope of a search incident to arrest is commensurate with its purposes of protecting

arresting officers and safeguarding any evidence of the offense of arrest that an

arrestee might conceal or destroy.” Id.

      “If there is no possibility that an arrestee could reach into the area that law

enforcement officers seek to search, both justifications for the search-incident-to-

arrest exception are absent and the [exception] does not apply.” Id.; Knowles v.

Iowa, 525 U.S. 113, 116–17, 119 S. Ct. 484, 487 (1998) (holding that when both

justifications for exception are absent, namely “(1) the need to disarm the suspect in

order to take him into custody, and (2) the need to preserve evidence for later use at

trial,” search is unjustified). Accordingly, the basic scope of searches incident to

lawful custodial arrests “authorizes police to search a vehicle incident to a recent

occupant’s arrest only when the arrestee is unsecured and within reaching distance

of the passenger compartment at the time of the search” or “when it is ‘reasonable



                                          6
to believe evidence relevant to the crime of arrest might be found in the vehicle.’”

Gant, 556 U.S. at 343, 129 S. Ct. at 1719 (quoting Thornton v. United States, 541
U.S. 615, 632, 124 S. Ct. 2127, 2137 (2004) (Scalia, J., concurring)).

      “In many cases, as when a recent occupant is arrested for a traffic violation,

there will be no reasonable basis to believe the vehicle contains relevant evidence.”

Id.; Knowles, 525 U.S. at 118. Thus, in Gant, the Supreme Court held that “[n]either

the possibility of access nor the likelihood of discovering offense-related evidence

authorized the search” of the defendant’s vehicle where the defendant was arrested

for driving with a suspended license and immediately handcuffed and locked in a

patrol car while the officers searched his car and found cocaine in a jacket pocket.
556 U.S. at 336, 344, 129 S. Ct. at 1715, 1719. The Supreme Court stated that,

where the five officers involved in the arrest outnumbered the three arrestees and all

had been handcuffed and secured in separate patrol cars before the search of Gant’s

car began, Gant was clearly “not within reaching distance of his car at the time of

the search.” Id. at 344, 129 S. Ct. at 1719. Likewise, where the defendants in cases

such as Belton and Thornton were arrested for drug offenses, “Gant was arrested for

driving with a suspended license—an offense for which police could not expect to

find evidence in the passenger compartment of Gant’s car.” Id.

      Similarly, in Knowles, a policeman stopped the defendant for speeding, issued

him a citation rather than arresting him, and then conducted a full search of his car,



                                          7
finding marijuana and a “pot pipe,” for which the officer then arrested him. Knowles,
525 U.S. at 114, 119 S. Ct. at 486. The Supreme Court held that a routine traffic

stop, such as that in which Knowles was detained for speeding, is “a relatively brief

encounter” that “is more analogous to a so-called ‘Terry stop’ . . . than to a formal

arrest.” Id. at 117, 119 S. Ct. at 488 (quoting Berkemer v. McCarty, 468 U.S. 420,

439, 104 S. Ct. 3138, 3150 (1984)). While acknowledging that “concern for officer

safety in this context may justify the ‘minimal’ additional intrusion of ordering a

driver and passengers out of the car, it does not by itself justify the often considerably

greater intrusion attending a full field-type search.” Id. Nor was the second

justification for authority to search incident to arrest present—“the need to discover

and preserve evidence.” Id. at 118, 119 S. Ct. at 488. “Once Knowles was stopped

for speeding and issued a citation, all the evidence necessary to prosecute that

offense had been obtained,” and “[n]o further evidence of excessive speed was going

to be found either on the person of the offender or in the passenger compartment of

the car.” Id.

      Under Knowles and Gant, officers

      may order out of a vehicle both the driver and any passengers; perform
      a “patdown” of a driver and any passengers upon reasonable suspicion
      that they may be armed and dangerous; conduct a “Terry patdown” of
      the passenger compartment of a vehicle upon reasonable suspicion that
      an occupant is dangerous and may gain immediate control of a weapon;
      and even conduct a full search of the passenger compartment, including
      any containers therein, pursuant to a custodial arrest.



                                            8
Knowles, 525 U.S. at 118, 119 S. Ct. at 488 (citations omitted).

      What police officers may not do, even when they conduct a search incident to

a lawful custodial arrest of a recent occupant of a vehicle, is to search the vehicle

when the arrestee is secured and not within reaching distance of the passenger

compartment. See Gant, 556 U.S. at 343–44, 129 S. Ct. at 1719. Nor may they pat

down the driver and passengers without reasonable suspicion that they may be armed

and dangerous. See Knowles, 525 U.S. at 118, 119 S. Ct. at 488; Terry v. Ohio, 392
U.S. 1, 88 S. Ct. 1868 (1968).

      The search and seizure of evidence in this case falls squarely within the scope

of an unjustified search and seizure under Gant and Knowles, as well as McGee and

Elias. Indeed, the situation here was exactly the same here as in Gant and Knowles.

      Here, Officer Villa handcuffed appellant and “pretty much immediately

arrested him” for failing to signal a lane change and failing to signal a turn. Officer

Villa then searched appellant, placed him in the back of the marked unit, and

returned to appellant’s truck to assist Officer Rogers, who had already started

“inventorying” the contents of the car—searching both appellant’s person and his

vehicle in the process. Because appellant was arrested for the offenses of failing to

signal a lane change and a turn, the officers who arrested him could not have

expected to find further evidence of the crime for which he was arrested in the

passenger compartment of his vehicle. See Gant, 556 U.S. at 343–44, 129 S. Ct. at



                                          9
1719. And because appellant was safely secured in police custody and had no further

access to his vehicle by the time the officers started searching it, the officers could

not have feared either that he would destroy evidence or that he might gain

immediate control of a weapon. See Knowles, 525 U.S. at 117–18, 119 S. Ct. at

487–88.

      The search of appellant’s person and his vehicle incident to his arrest for

failing to signal a lane change and a turn clearly exceeded the proper scope of a

warrantless search incident to that arrest. Therefore, the search violated the Fourth

Amendment prohibition against unreasonable searches and seizures. The Supreme

Court made this clear in Gant by stating:

      A rule that gives police the power to conduct such a search whenever
      an individual is caught committing a traffic offense, when there is no
      basis for believing evidence of the offense might be found in the
      vehicle, creates a serious and recurring threat to the privacy of countless
      individuals.

Gant, 556 U.S. at 345, 129 S. Ct. at 1720. That threat was realized in this case.

      I would hold that the warrantless search of appellant’s person and vehicle was

not justified by the exception for a search incident to arrest and plainly violated the

Fourth Amendment. The State argues, however, that the warrantless search was

justified by the inventory policy of the Houston Police Department. Again, I

disagree.




                                          10
      2.     Inventory Search Exception

      Inventory searches of automobiles are consistent with the Fourth Amendment

and are a “well-defined exception to the warrant requirement” in that “[t]he policies

behind the warrant requirement are not implicated in an inventory search . . . nor is

the related concept of probable cause.” Bertine, 479 U.S. at 371, 107 S. Ct. at 741

(citation omitted). “The standard of probable cause is peculiarly related to criminal

investigations, not routine, noncriminal procedures, [and] [t]he probable-cause

approach is unhelpful when analysis centers upon the reasonableness of routine

administrative caretaking functions, particularly when no claim is made that the

protective procedures are a subterfuge for criminal investigations.” Id. (quoting

South Dakota v. Opperman, 428 U.S. 364, 370 n.5, 96 S. Ct. 3092, 3097 n.5 (1976)).

      Inventory searches “serve to protect an owner’s property while it is in the

custody of the police, to insure against claims of lost, stole, or vandalized property,

and to guard the police from danger.” Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct.
1632, 1635 (1990) (quoting Bertine, 479 U.S. at 372, 107 S. Ct. at 741). “The policy

or practice governing inventory searches should be designed to produce an

inventory,” and standardized criteria or established routine must regulate the

opening of containers found during the search. Id. “Nothing . . . prohibits the

exercise of police discretion so long as that discretion is exercised according to




                                          11
standard criteria and on the basis of something other than suspicion of evidence of

criminal activity.” Bertine, 479 U.S. at 375, 107 S. Ct. at 743.

      By virtue of the transitory nature of automobiles, several factors make

inventory searches “reasonable” under the Fourth Amendment after a vehicle’s legal

impoundment. Moberg, 810 S.W.2d at 193. These include: “(1) the protection of

the owner’s property while it remains in police custody, (2) the protection of the

police against claims or disputes over lost or stolen property, and (3) the protection

of the police from inherent danger.” Id. The inventory search must be “carried out

in accordance with standard procedure in the police department” and must be

“limited in scope to the extent necessary to carry out the caretaking function,” and

no evidence may be presented that the “search was a pretext concealing an

investigatory police motive.” Id. at 193–94 (citing Opperman, 428 U.S. at 374–75,

96 S. Ct. at 3100; Cady v. Dombrowski, 413 U.S. 433, 93 S. Ct. 2523 (1973)). “[A]n

inventory search must not deviate from police department policy,” a burden which

the State may satisfy by showing that an inventory policy existed and was followed.

Id. at 195. “[A]n inventory search must not be a ruse for a general rummaging in

order to discover incriminating evidence”; nor may it be “turned into ‘a purposeful

and general means of discovering evidence of crime.’” Wells, 495 U.S. at 4, 110 S.

Ct. at 1635 (quoting Bertine, 479 U.S. at 376, 107 S. Ct. at 743 (Blackmun, J.,

concurring)); Moberg, 810 S.W.2d at 196 (“The doctrine of ‘inventory search’ may



                                         12
not be invoked as a mere afterthought and used as a ruse or pretext for general

rummaging in order to discover incriminating evidence.”).

      Here, the search of appellant’s truck initiated by Officer Rogers, even as

Officer Villa was in the process of arresting appellant for a traffic violation, was

clearly not an inventory search undertaken to produce an inventory of appellant’s

property, as required by Wells, Bertine, and Moberg. Aside from Officer Villa’s

testimony that the officers conducted an inventory search of appellant’s vehicle

because HPD policy dictated that, under these circumstances, appellant’s vehicle

needed to be towed upon his arrest, there was no testimony relating to HPD’s policy

for how officers ought to conduct inventory searches and no testimony that the

policy was followed with respect to this particular search. There was also no

testimony or documentation at the suppression hearing as to any items recovered

from appellant’s vehicle other than the contraband that was the obvious object of the

search, as required by Wells, Bertine, and Moberg. See, e.g., Wells, 495 U.S. at 4,

110 S. Ct. at 1635 (“The policy or practice governing inventory searches should be

designed to produce an inventory.”). The search was therefore plainly unreasonable

and unconstitutional under the Fourth Amendment as a purported inventory search.

See Wells, 495 U.S. at 4, 110 S. Ct. at 1635; Bertine, 479 U.S. at 371, 375, 107 S.

Ct. at 741, 743; Moberg, 810 S.W.2d at 195.




                                         13
      3.     Automobile Exception

      Because the search of appellant’s vehicle cannot be constitutionally justified

either as a search incident to arrest or as an inventory search, the search can be

constitutionally justified only if it falls within the automobile exception to the Fourth

Amendment’s warrant requirement, which the exception the majority uses to find

the search permissible.

      “If a car is readily mobile and probable cause exists to believe it contains

contraband, the Fourth Amendment . . . permits police to search the vehicle without

more.” Pennsylvania v. Labron, 518 U.S. 938, 940, 116 S. Ct. 2485, 2487 (1996);

see State v. Guzman, 959 S.W.2d 631, 634 (Tex. Crim. App. 1998) (“A vehicle

lawfully in police custody may be searched on the basis of probable cause to believe

that it contains contraband . . . .”) (quoting United States v. Johns, 469 U.S. 478,

484, 105 S. Ct. 881, 885 (1985)). But the automobile exception “does not declare a

field day for the police in searching automobiles. Automobile or no automobile,

there must be probable cause for the search.” Almeida-Sanchez v. United States, 413
U.S. 266, 269, 93 S. Ct. 2535, 2537–38 (1973).

      I do not agree with the majority that Officers Villa and Rogers had probable

cause to believe that appellant’s vehicle contained contraband when they stopped

and arrested him for a clearly pretextual traffic violation while simultaneously




                                           14
ordering him out of his vehicle, handcuffing him, securing him in a police vehicle,

and searching his person and his truck.

       The majority relies on only two cases to support its conclusion that probable

cause to arrest appellant for possession of contraband, and thus to search his vehicle,

existed under the circumstances of this case. Both are inapposite and one is an

unpublished criminal case without precedential value. See TEX. R. APP. P. 47.7

(“Opinions and memorandum opinions [in criminal cases] not designated for

publication by the court of appeals under these or prior rules have no precedential

value . . . .”).

       In Kelley v. State, the Fourteenth Court of Appeals held that the evidence

supported the trial court’s finding that the arresting officer had reasonable suspicion

to search for weapons in the defendant’s truck. 807 S.W.2d 810, 814 (Tex. App.—

Houston [14th Dist.] 1991, pet. ref’d). In that case, a known informant notified the

officer that Kelley was sitting in a certain model car at a certain place, dealing crack

cocaine and allegedly possessing an Uzi. Id. The officer discovered Kelley in a

place with a “well-known reputation” for drug dealing and recognized Kelley as

someone who had dealt drugs in the past. Id. Kelley made “numerous furtive

gestures” when the officer approached the truck, and when the officer ordered Kelley

out of the truck, Kelley continued making furtive gestures, put his hands behind his

back, and “squirmed in his seat.” Id. A hat was located on the truck’s seat, and the



                                          15
officer was concerned that the hat concealed a weapon. Id. When the officer moved

the hat, he discovered a bag of crack cocaine. Id. The court held that the officer’s

personal knowledge of Kelley, the reputation of the location where the truck was

parked, and the “obvious attempt to hide something” from the officer justified the

“minimal intrusion that resulted when [the officer] reached into the truck and moved

the hat.” Id.

      In Coleman v. State, an unpublished decision from a panel of this Court, the

panel held that the arresting officers had probable cause to believe the vehicle

contained contraband. See No. 01-09-01071-CR, 2011 WL 5026182, at *4–5 (Tex.

App.—Houston [1st Dist.] Oct. 20, 2011, pet. ref’d) (mem. op., not designated for

publication). In Coleman, an officer received a tip from an informant that Coleman

was conducting narcotics-related activity at his residence.        Id. at *1.   While

conducting surveillance, officers saw another man stop at the house, stay for

approximately twenty minutes, and leave carrying a “brick-like object.” Id. Officers

followed this man, stopped him for a traffic violation, and received a positive “alert”

on the vehicle by a narcotics dog. Id. Officers discovered a kilogram of cocaine in

the vehicle. Id. Another officer watching Coleman’s residence at this time saw

Coleman leave the house in his vehicle. Id. The officer observed traffic violations

and directed Coleman to stop, but Coleman continued to drive for approximately a

mile without pulling over. Id. An officer drove alongside Coleman and saw him



                                          16
making furtive gestures near the center console of his vehicle. Id. When Coleman

finally stopped, officers observed more furtive gestures. Id. Officers forcibly

removed Coleman from the vehicle, handcuffed him, and walked him to a patrol car.

Id. at *2. Other officers approached the vehicle at this time, observed a bag

containing white powder in the open center console and a Sprite bottle containing

red liquid in the driver’s side cup holder, which officers believed to be codeine, and

they arrested Coleman.      Id.   Based on all of these circumstances, this Court

concluded that the officers had probable cause to believe Coleman’s vehicle

contained contraband, justifying a search under the automobile exception to the

warrant requirement. Id. at *4–5.

      Neither of these cases supports a finding of probable cause to arrest appellant

for possession of cocaine and to search his vehicle pursuant to that arrest in this case.

Indeed, in Coleman, this Court specifically stated, “‘Furtive gestures’ alone . . . are

not sufficient for probable cause to conduct a warrantless search”; “while probable

cause may arise from information supplied by a confidential informant,

corroboration is required”; and, “[t]ips and information with no indicia of reliability

require something more, such as observed activity, to elevate the level of suspicion”

to probable cause. 2011 WL 5026182 at *4.

      Neither Kelley nor Coleman supports the majority’s conclusion in this case

that probable cause existed to arrest appellant, remove him from his vehicle,



                                           17
handcuff him, search his person, place him in a patrol car, and search his vehicle for

narcotics on the basis that he entered a bar in which narcotics activity was suspected

and left three to five minutes later, committed the traffic violations of failing to signal

a lane change and failing to timely signal a left turn, and made “furtive gestures”

near the center console of his vehicle. Here, Officer Oliver’s suspicion that appellant

possessed cocaine because he entered a bar where narcotics were known to be sold

and exited a few minutes later was entirely uncorroborated by anything other than

“‘furtive gestures’ alone” as appellant was stopped at a stoplight and boxed in by

two police cars. See Coleman, 2011 WL 5026182, at *4. Aside from Officer

Oliver’s testimony that he had seen appellant at this bar on a previous occasion, there

was no evidence that Oliver knew appellant or knew him for previous drug

transactions. There was no tip from a reliable informant. There was no testimony

that any officer observed appellant engage in a narcotics transaction. The evidence

was therefore legally insufficient to supply probable cause to arrest appellant for

possession of narcotics until he was actually arrested for traffic violations and

searched, along with his vehicle.

       As Officers Villa and Rogers lacked probable cause to believe the criminal

activity of possession of contraband was occurring in appellant’s vehicle when he

was stopped for a traffic violation and his vehicle searched, the search of appellant’s

vehicle was unjustified under the automobile exception to the Fourth Amendment’s



                                            18
protection against warrantless searches and seizures. See Labron, 518 U.S. at 940,

116 S. Ct. at 2487 (“If a car is readily mobile and probable cause exists to believe it

contains contraband, the Fourth Amendment . . . permits police to search the vehicle

without more.” ).

      As the search that occurred in this case plainly violated all three grounds

advanced to support the constitutionality of the search—search incident to arrest,

inventory search, and search pursuant to the automobile exception—I would hold

that the search was clearly unconstitutional, that the evidence seized from appellant’s

person and vehicle was inadmissible, and that appellant’s motion to suppress should

have been granted.




                                          19
                                        Conclusion

      I would hold the trial court clearly abused its discretion by denying appellant’s

motion to suppress the evidence upon which he was indicted and convicted for

possession of cocaine. I would reverse the judgment of the trial court, suppress the

evidence found as result of the illegal search of appellant’s person and vehicle, and

remand for further proceedings consistent with this opinion.




                                              Evelyn V. Keyes
                                              Justice

Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Chief Justice Radack, concurring.

Justice Keyes, dissenting.

Publish. TEX. R. APP. P. 47.2(b).




                                         20